FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON RODRIGUEZ-OROZCO,                          No. 10-70339

               Petitioner,                       Agency No. A092-216-096

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Ramon Rodriguez-Orozco, a native and citizen of Mexico, petitions for

review from a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Castillo-Cruz v. Holder, 581 F.3d 1154,

1158-59 (9th Cir. 2009), and we deny the petition for review.

      The agency did not err in concluding that Rodriguez-Orozco is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 2007 conviction for lewd or

lascivious acts with a child under 14 years of age in violation of Cal. Penal Code §

288(a). See United States v. Baron-Medina, 187 F.3d 1144, 1146-47 (9th Cir.

1999) (“The use of young children for the gratification of sexual desires constitutes

an abuse.”).

      Rodriguez-Orozco’s contention that United States v. Medina-Villa, 567 F.3d

507 (9th Cir. 2008), conflicts with Estrada-Espinoza v. Mukasey, 546 F.3d 1147

(9th Cir. 2008) (en banc), is foreclosed. See United States v. Valencia-Barragan,

608 F.3d 1103, 1107 n.2 (9th Cir. 2010). Rodriguez-Orozco’s contention that

Nijhawan v. Holder, 129 S.Ct. 2294 (2009), effectively overruled Medina-Villa is

unpersuasive.

      In light of our disposition, we need not address whether Rodriguez-Orozco

is also removable based on his 1987 conviction for violating Cal. Penal Code

§ 288(a).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70339